HON JONATHAN A. WEINSTEIN Village Attorney, Woodsburgh
We acknowledge receipt of your letter inquiring about the authority of a village temporarily to close a village street for the purposes of study, engineering, surveys and traffic surveys. You point out that the village street leads into your village from an adjoining village but it is not the only means of vehicular access between the two villages; there are no abutting properties on the village street which would be adversely affected by the closure; and that the village does not own the fee title to the street.
A village does not have the absolute power to exclude vehicles from its street. "* * * streets are subject exclusively to regulation and control by the State as sovereign, except to the extent that the Legislature delegates power over them to municipal corporations. In this context, local governing boards are vested only with such powers as are conferred upon them by statute (citation omitted)." People v. Grant, 306 N.Y. 258 at p. 260 (1954). See 1975 Opinions of the Attorney General 175, copy enclosed for your convenience.
We find no authority in the Village Law, Highway Law, Vehicle and Traffic Law or other statute for the closing of a village street for the purposes above specified. Provision is made in Vehicle and Traffic Law, Title VIII, Articles 35, 36, 37 and 39 that in emergencies, for the duration of an emergency, a village street may be closed.
Village Law, Article 6 (§§ 6-600 through 6-628) deals with streets, sidewalks and public grounds of villages. Village Law §6-612 authorizes the board of trustees, by resolution, to discontinue a village street. It would appear that the only way to close the village street except temporarily in an emergency, is to discontinue it. In order to discontinue a street it must be found to have become useless. Matter of McFadden, 96 App. Div. 58
(1904); Town of Huntington v. Foster, 219 N.Y.S.2d 220
(1961).
In our opinion, a village has no authority to close a village street temporarily for the purposes of study, engineering, surveys and traffic surveys.